Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Aaron J. Morrow on January 26, 2021.

The application has been amended as follows: 
In the claims: 
	After claim 24, claim 25 has been added as the following:
-- Claim 25 (original) The monitoring system of Claim 21, wherein the wearable holder is configured to be secured around an animal.- -

In claim 27, lines 1-2, the phrase “a third sensor” has been changed to - -the third sensor- -. 
In claim 30, line 1, the phrase “of claim 23” has been changed to - -of claim 21- -. 
In the abstract: 
In the abstract, line 7, the phrase “using various means” has been changed to - - using various devices- -. 
Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see page 6, filed January 13, 2021, with respect to claim 30 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112 of claim 30 has been withdrawn.
Applicant’s arguments, see pages 6-7, filed January 13, 2021, with respect to claims 21, 22, 25-30, and 41 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102 and 35 U.S.C. 103 of claims 21, 22, 25-30, and 41 have been withdrawn.
Regarding claim 31, the prior art cited fails to disclose a method of monitoring a behavior of a domestic animal, comprising detecting a proximity event of a domestic animal to a food dispensing device with a first sensor coupled to a collar of the domestic animal, wherein the food dispensing device comprises a weight sensor; and detecting a urinary event via a litterbox sensor.  Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a very specific mechanism is not anticipated or obvious over the prior art of record or found during Examiner’s search.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
							/ANH V LA/                                                                                 Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
January 27, 2021